133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John C. PERRY, Appellant,v.FORD MOTOR COMPANY, Appellee.
No. 97-2504.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 16, 1998.Filed Feb. 3, 1998.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John C. Perry sued Ford Motor Company, alleging race and disability discrimination.  The District Court1 granted Ford's motion for summary judgment.  Perry appeals.


2
Having reviewed the case, we conclude that the District Court was correct in granting summary judgment for Ford and that this appeal presented no issues warranting extended discussion.  The judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri